Filed 3/4/21 P. v. Luft CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074830

 v.                                                                      (Super.Ct.No. SWF1403253)

 BRIAN LEE LUFT,                                                         OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Elaine M. Kiefer, Judge.

Affirmed as modified.

         Stephen M. Lathrop, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Daniel Rogers, Kristen Chenelia

and Christopher P. Beesley, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       Defendant and appellant Brian Lee Luft contends his prior prison term

enhancement (Pen. Code,1 § 667.5, subd. (b)) should be stricken pursuant to Senate Bill

No. 136 (2019-2020 Reg. Sess.). The People concede, and we agree.

                             PROCEDURAL BACKGROUND

       A jury convicted defendant of two counts of inflicting corporal injury on his

spouse (§ 273.5, subd. (a)), four counts of criminal threats (§ 422), and one count of

dissuading a witness (§ 136.1, subd. (b)(1)). The jury also found a knife-use

enhancement true. (§§ 1192.7, subd. (c)(23), 12022, subd. (b)(1).) Defendant admitted

the allegations that he had a prior strike conviction (§§ 667, subds. (c) & (e)(1), 1170.12,

subd. (c)(1)), a prior serious felony conviction (§ 667, subd. (a)), and a prison prior

(§ 667.5, subd. (b)). On September 30, 2016, the court sentenced him to a total of 21

years in state prison, including time for the prior strike and prior serious felony. (People

v. Luft (Apr. 26, 2019, E067082) [nonpub. opn.].) The court imposed but stayed the one-

year term on the prison prior.

       Defendant appealed, and this court affirmed the judgment but remanded the case

for the trial court to correct the abstract of judgment and to exercise its discretion to

dismiss defendant’s prior serious felony conviction pursuant to Senate Bill No. 1393

(2017-2018 Reg. Sess.). (People v. Luft, supra, E067082, pp. 20-21.)



       1 All further statutory references will be to the Penal Code unless otherwise
indicated.
                                               2
       The trial court held a hearing on January 27, 2020, and declined to dismiss the

prior serious felony conviction based on defendant’s criminal history and pattern of

engaging in violent criminal acts.

       Defendant filed a timely notice of appeal.

                                       DISCUSSION

                     The Prior Prison Enhancement Must Be Stricken

       Defendant contends the one-year term imposed under section 667.5, subdivision

(b), must be stricken pursuant to Senate Bill No. 136 since his case was not yet final

when Senate Bill No. 136 went into effect on January 1, 2020. The People concede, and

we agree.

       A. Senate Bill No. 136 Applies to Defendant’s Case

       “Prior to January 1, 2020, section 667.5, subdivision (b) required trial courts to

impose a one-year sentence enhancement for each true finding on an allegation the

defendant had served a separate prior prison term and had not remained free of custody

for at least five years.” (People v. Jennings (2019) 42 Cal.App.5th 664, 681.) “Effective

as of January 1, 2020, Senate Bill No. 136 (2019-2020 Reg. Sess.) amends section 667.5,

subdivision (b) to limit its prior prison term enhancement to only prior prison terms for

sexually violent offenses, as defined in Welfare and Institutions Code section 6600,

subdivision (b).” (Ibid.) The statute is retroactive and applies to cases not yet final as of

its effective date. (In re Estrada (1965) 63 Cal.2d 740, 745; People v. Winn (2020) 44

Cal.App.5th 859, 872.) The People correctly concede that Senate Bill No. 136 applies


                                              3
since defendant’s case was not yet final on January 1, 2020, and his prior prison term

enhancement was for a spousal abuse conviction (§ 273.5, subd. (a)), which is not a

sexually violent offense.

       Accordingly, we will modify the judgment by striking the prior prison term

enhancement and affirm the judgment as modified. We note that generally when part of a

sentence is stricken, the case is remanded “ ‘so the trial court can exercise its sentencing

discretion in light of the changed circumstances.’ ” (People v. Buycks (2018) 5 Cal.5th

857, 893.) However, because the prison prior enhancement here was stayed, striking it

will have no effect on defendant’s sentence. Thus, we see no reason to remand the case

for resentencing. We also note that the matter was previously remanded for the trial court

to correct the abstract of judgment to reflect that defendant was sentenced to the low term

rather than the middle term on count 7. (People v. Luft, supra, E067082.) Upon

correction, the clerk apparently neglected to list the prior prison term enhancement on the

amended abstract of judgment. Thus, there is no need to amend the abstract of judgment

to reflect the modified judgment.




                                              4
                                     DISPOSITION

      The judgment is modified to strike defendant’s one-year prison prior

enhancement. (§ 667.5, subd. (b).) In all other respects, the judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                              FIELDS
                                                                                      J.


We concur:


McKINSTER
                Acting P. J.


SLOUGH
                          J.




                                            5